Case 1:17-cr-00101-LEK Document 767 Filed 01/10/20 Page 1 of 7   PageID #: 6572




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       DEFENDANT’S EXHIBIT
          Plaintiff,                   LIST, CERTIFICATE OF
                                       SERVICE
         v.
                                       Date: February 3, 2020
                                       Time: 9:00 a.m.
   ANTHONY T. WILLIAMS,                Judge: Hon. Leslie E. Kobayashi

          Defendant.


                       DEFENDANT’S EXHIBIT LIST

   Defendant Anthony T. Williams,         by and through his standby

   attorney Lars Robert Isaacson, Esq., hereby submits Defendant’s

   Exhibit List for the trial in the above-captioned case. Defendant

   respectfully reserves the right to supplement this list and/or

   delete exhibits prior to and during trial.
Case 1:17-cr-00101-LEK Document 767 Filed 01/10/20 Page 2 of 7   PageID #: 6573




   DATED: January 10, 2020, at Honolulu, Hawaii.




                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
           Case 1:17-cr-00101-LEK Document 767 Filed 01/10/20 Page 3 of 7                                                                  PageID #: 6574
 txI-IID 187 (Rey 02/11) Exhibit and Witness List



                                                 UNITED STATES DISTRICT COURT
                                                                                      DISTRICT OF HAWAII


                     United States of America
                                                                                                                 EXHIBIT AND WITNESS LIST
                                 V.
                         Anthony T. Williams                                                                          Case Number: 17-00101 LEK

 PRESIDING JUDGE                                                   PLAINTIFF'S ATTORNEY                                     DEFENDANT'S ATTORNEY
 Leslie E. Kobayashi                                              Kenneth Sorenson,Gregg Yates                              Pro Se, LR Isaacson Standby
 TRIAL DATE (S)                                                    COURT REPORTER                                           COURTROOM DEPUTY
2/3/2020
 PLF.      DEF.        DATE
 NO.       NO.        OFFERED          MARKED ADMITTED                                                  DESCRIPTION OF EXH BITS* AND WITNESSES

           2001                                                    Mail Wire -Hee Guinn - From Government Disc I

           2002                                                   Report of Investigation (R01)- 6-3-15 from Government Disc I

           2003                                                    Anabel Cabebe 00 Report of Investigation from Government Disc i

           2004                                                   Henry Malinay 01 Report of Investigation from Government Disc 1

           2005                                                   Henry Malinay - Maui Clients - emails 9/27/13 and 9/28/13 from Govt Disc 1

           2006                                                    Barbara Williams ROI 7-12-16 from Govt Disc 1

           2007                                                    Barbara Williams MEI-CLOA Documents 02_mail_wire -00 Anthony Williams from Govt Disc 1

           2008                                                   Barbara Williams Certified Mail email, Kalena here w/ questions, CLOA letterhead email from Disc 1

           2009                                                   ROI- Julita Asuncion - from Govt Discovery Disc 1

          2010                                                     ROI - Virginia Trinidad - from Govt Discovery Disc 1

           2011                                                   ROI - Willie Ramelb-

           2012                                                   ROI - Mariethez Madamba

           2013                                                   ROI - Melvyn Ventura

           2014                                                   ROI - Evelyn & Arnold Subia

           2015                                                   Loreen Troxel - ROI - 12-3-2015

           2016                                                   ROI -Asuncion - ROI - 12-1-2015

           2017                                                   ROI Asuncion 2-16-16

           2018                                                   ROI - Hee Guinn - - 6-3-15

           2019                                                   ROI - Merlina Tabuyo

          2020                                                    Megan Crawley - SA FBI Application for Search Warrant from Discovery Disc 2

          2021                                                    1E1004-Legal documents redacted.pdf p.4-6,47-53 from Discovery Discs, CD1 of 2

          2022                                                     16010-Anabel Cabebe Realtor redacted.pdf p.1, 19-22, 44-48, 63-68, 70-74, 86-89, 129-130
• Include a notation as to the locatio of any exhibit not held with the case file or not available because of size.
                                                                                                                                    Page 1 of      Pages
        Case 1:17-cr-00101-LEK Document 767 Filed 01/10/20 Page 4 of 7                                             PageID #: 6575

t.AO I87A (Rev. 7/87)          EXHIBIT AND WITNESS LIST — CONTINUATION
               United States            VS.                Anthony Mitchell                      4ft it1901 LEK
 PLF.
 NO.    DEF.      DATE
                          MARKED ADMITTED                                 DESCRIPTION OF EXHIBITS AND WITNESSES
        NO.     OFFERED

        2077                                Disc #3(2 of 2) CD2 - 18046- Envelopes, p.47-64, 65-71, 109-11, 215-226


        2078                                Disc #3(2 of 2) CD2 - 16046- Priority Mail Envelope, p. 1-7, 95-125, 129-226, 591-594

        2079                                Disc #3(2 of 2) CD2 - 16047-AIM FLY Protection (10 pages)

        2080                                Disc #3 (2 of 2) CD2 - 16047-Hicks John (203 pages)

        2081                                Disc #3(2 of 2) CD2 - 18048-Affidavit p. 2-5

        2082                                Disc #3 (2 of 2) CD2 - 18048-Law Certification Affidavit (13 pages)

        2083                                Disc #3 (2 of 2) CD2 - 16050-ATW File p. 1-12

        2084                                Disc #3(2 of 2) CD2 - 16050-ATW Misc File (17 pages)

        2085                                Disc #3 (2 of 2) CD2 - 16050-Common Law Office of America (10 pages)

        2086                                Disc #3 (2 of 2) CD2 - 16050-Elks Club (112 pages)

        2087                                Disc #3(2 of 2) CD2 - 18050-Krakkauer Dean Robbin (33 pages)

        2088                                Disc #3(2 of 2) CD2 - 16050-Misc Documents (26 pages)

        2089                                Disc #3(2 of 2) CD2 - 113050-Misc Blue Folder 1 p.3-220

        2089                                Disc #3 (2 of 2) CD2 - 16051-Website (7 pages)

        2090                                Disc #3 (2 of 2) CD2 - 16052-Mortgage Documents p. 123-125

        2091                                Disc #3 (2 of 2) CD2 - 1B054- Certified Mail envelopes p.1-34, 77-78. 139, 159

        2092                                Disc #3 (2 of 2) CD2 - 16054-Legal Documents, p.1-24, 163-210, 212-213, 238-284, 301-392

        2093                                Disc #3(2 of 2) CD2 - 16055-Fedex Box 2, p. 1-20, 21-37, 38-44, 45-136

        2094                                Disc #3(2 of 2) CD2 - 18060-Completed UCC p.6, 13-16, 23-31

        2095                                Disc #3 (2 of 2) CD2 - 18060-Misc Folders p. 1-60, 224, 262-267

        2096                                Disc #3 (2 of 2) CD2 - 18062-Business Documents p. 37

        2097                                Disc #3, CD 6 - 346, part 3 (10 pages)

        2098                                Disc #3, CD 6 - 346, part 4 (33 pages)

        2099                                Disc #3, CD 6 -346, part 5 (3 pages)

        2100                                Disc #3, CD 6 -346, part 6(14 pages)

        2101                                Disc #3, CD 6 -346, part 7(18 pages)

        2102                                Disc #3, CD 6 -346, part 10(19 pages)



                                                                                              Page    2           of   5-    Pages
       Case 1:17-cr-00101-LEK Document 767 Filed 01/10/20 Page 5 of 7                                          PageID #: 6576

 AO I87A (Rev. 7/87)          EXHIBIT AND WITNESS LIST — CONTINUATION
              United States                              Anthony Williams
                                       vs.                                                     W-569oi LEK
PLF.   DEF.     DATE
NO.    NO.     OFFERED   MARKED ADMITTED                                DESCRIPTION OF EXHIBITS AND WITNESSES

       2050                                Disc #3(1 of 2) CD1 18029 - Dumlao, p.5-33,, 78-80, 85, 212-221

       2051                                Disc #3 (1 of 2) CD1 113029 Laforleza, p. 213-230, 232-237, 287, 346-360

       2052                                Disc #3(1 of 2) CD1 113029 Laforteza UCC (17 pages)

       2053                                Disc #3(1 of 2) CD1 113029 Malinay (29 pages)

       2054                                Disc #3 (1 of 2) CD1 18030 Asuncion (16 pages)

       2055                                Disc #3 (1 of 2) CD1 1E3030 Asuncion UCC, p. 73 & 248

       2056                                Disc #3 (1 of 2) CD1 113031 Elohim (124 pages)

       2057                                Disc #3(1 of 2) CD1 113031 Misc Documents, p.39-42, 50, 91-92, 127-148

       2058                                Disc #3(1 of 2) CD1 16032, MEI mortgage-Palm Beach p. 12-20, 65, 78-88, 117-122, 144-149

       2059                                Disc #3 (1 of 2) CD1 18032 Priority Mail Envelope p. 5-8, 72-130

       2060                                Disc #3(2 of 2) CD2 18035 CACE-09-27526 Volume 2 p.50-135

       2061                                Disc #3 (2 of 2) CD2 - CLOA letter to OCP p. 21

       2062                                Disc #3(2 of 2) CD2 -1B035- Hickenboriom Donna Mae-11-11-2014 p.81-96, 101-151

       2063                                Disc #3(2 of 2) CD2 -16035- Hickenbottom Donna Mae-11-28-2014 p. 134-189, 204-225

       2064                                Disc #3(2 of 2) CD2 - 18035-Misc Documents, p.48-54, 66-73, 341-346, 355

       2065                                Disc #3(2 of 2) CD2 - 16035-Misc Folders p.1-4,47

       2066                                Disc #3 (2 of 2) CD2 - 113040- Cabebe Anabel p.16-38

       2067                                Disc #3(2 of 2) CD2 - 16040-Madamba Nelson p.27-32, 61-63, 93-121

       2068                                Disc #3 (2 of 2) CD2 - 16040-Ramirez Esther, p. 1-27, 44-46, 73-76, 146-149

       2069                                Disc #3(2 of 2) CD2 - 18040-Ventura p. 116-117, 160-189, 195-199, 205-220,225-235, 242-244

       2070                                Disc #3 (2 of 2) CD2 - 18041-Chavez Jorge (22 pages)

       2071                                Disc #3 (2 of 2) CD2- 18041-Giles Elevila p.15-45

       2072                                Disc #3 (2 of 2) CD2 - 18041-Subia Evelyn p.1-3, 22-26

       2073                                Disc #3 (2 of 2) CD2 - 18041-Vincent Insolada (all 61 pages)

       2074                                Disc #3 (2 of 2) CD2 - 16043-Business Documents p.41-48

       2075                                Disc #3 (2 of 2) CD2 - 18045-Anthony- p. 13-19, 53-64

       2076                                Disc #3 (2 of 2) CD2 - 18045-Misc Documents p.6-11, 42-47, 57-61



                                                                                             Page   3         of         Pages
        Case 1:17-cr-00101-LEK Document 767 Filed 01/10/20 Page 6 of 7                                         PageID #: 6577

ttA0 I87A (Rev. 7/87)          EXHIBIT AND WITNESS LIST - CONTINUATION
               United States            vs.               Anthony Williams                       MiRol LEK
 PLF.   DEF.     DATE
 NO.    NO.     OFFERED   MARKED ADMITTED                                DESCRIPTION OF EXHIBITS AND WITNESSES

        2023                                Disc #3(1 of 2) CD1- 1B010-Lenders Fraud & Violations.pdf (126 pages)

        2024                                Disc #3(1 of 2) CD1- 1B012-US House of Representatives.pdf (all 36 pages)

        2025                                Disc #3(1 of 2) CD1- 18015-Aiea House-2015.pdf- p.57-62, 114-115, 140-148, 172-174

        2026                                Disc #3 (1 of 2) CD1- 16015.pdf- 211-220, 250-260, 279-291, 307-319, 324-328, 360-361

        2027                                Disc #3 (1 of 2) CD1-1B017 -Barro Francisco.pdf- p. 115-120, 132-133, 190-191

        2028                                Disc #3(1 of 2) CD1- 16017- Laforteza Mary Reymundo.pdf p.11-16, 32-37, 48-67

        2029                                Disc #3(1 of 2) CD1- 18017- Pajela Ernest.pdf p. 16-23, 28-84

        2030                                Disc #3 (1 of 2) CD1- 18017 Pillos Danilo Macrina.pdf p.6-13, 26-27

        2031                                Disc #3(1 of 2) CD1- 113020 - Misc Documents.pdf p. 2-6, 25

        2032                                Disc #3(1 of 2) CD1- 113021 Angie -(4 pages)

        2033                                Disc #3(1 of 2) CD1- 18021 - DCCA, p. 3-13, 23-26, 28-50

        2034                                Disc #3 (1 of 2) CD1- 1B021- Red Binder p. 41, 53, 56-60, 62-76, 89-97, 99-103, 109-12

        2035                                Disc #3 (1 of 2) CD1- 16024- LLC Corporation p.2-9

        2036                                Disc #3 (1 of 2) CD1- 1B024 - Problems - 11 pages

        2037                                Disc #3 (1 of 2) CD1- 16025- Common Law Office Documents - p.2-7, 18-32.

        2038                                Disc #3(1 of 2) CD1- 18028, Piros Cecillia Rey, p. 31-41, 68-75, 94-96, 148-150

        2039                                Disc #3 (1 of 2) CD1- 1B028 - Subia Arnold p. 1-14, 55-67, 77-83, 169-174, 198-200

        2040                                Disc #3 (1 of 2) CD1- 113028 - Troxel Loreen p. 3-13, 62-63, 68-73, 169-200

        2041                                Disc #3 (1 of 2) CD1- 16028- Troxel Loreen UCC (13 pages)

        2042                                Disc #3(1 of 2) CD1- 113028 - Ventura Melvyn, p. 3-8, 22-40, 98-100, 103-110

        2043                                Disc #3(1 of 2) CD1- 113028- Ventura UCC (3 pages)

        2044                                Disc #3(1 of 2) CD1- 113028 - DCCA (18 pages)

        2045                                Disc #3(1 of 2) CD1-113029 - Dumlao, p.5-33,, 78-80, 85, 212-221

        2046                                Disc #3 (1 of 2) CD1- 18029 Laforteza, p. 213-230, 232-237, 287, 346-360

        2047                                Disc #3(1 of 2) CD1- 16029 Laforteza UCC (17 pages)

        2048                                Disc #3 (1 of 2) CD1- 18029 Malinay (all 29 pages)

        2049                                Disc #3 (1 of 2) CD1- 16030 Asuncion (all 16 pages)



                                                                                             Page             of   'V         Pages
        Case 1:17-cr-00101-LEK Document 767 Filed 01/10/20 Page 7 of 7                                            PageID #: 6578

%AO 187A (Rev. 7/87)           EXHIBIT AND WITNESS LIST — CONTINUATION
               United States           VS.                 Anthony Williams                        5n00101 LEK
 PLF.   DEF      DATE     MARKED ADMITTED                                 DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO      OFFERED

        2103                                Disc #a CD 6- 346- part 11(32 pages)


        2104                                Disc #3, CD 6-346- part 15(20 pages)

        2105                                Disc #3, CD 6- 346-part 18(22 pages)

        2106                                Disc #3, CD 6-346- part 22 Assn of Mort., Brian Bly, Crystal Moore

        2107                                Disc #3, CD 6- 346- part 23.2 Trial by jury p. 57-93

        2108                                Disc #3, CD 6-346- part 31(11 pages)

        2109                                Disc #3, CD 6- 346- part 32 (5 pages)


        2110                                Disc #3, CD 6- 346-part 33 (7 pages)

        2111                                Disc #3, CD 6- 346- part 31(11 pages)

        2112                                Disc #3, CD 6- 346- part 34(7 pages)

        2113                                Disc #3, CD 6- 346- part 35 p. 1-8, p.60-68


        2114                                Disc #3, CD 6-346- part 38.2 (32 pages)


        2115                                Disc #3, CD 6- 346- part 38.4 (28 pages)

        2116                                Disc #3, CD 6- 346- part 38.5 (35 pages)

        2117                                Disc #3, CD 6- 346- part 39(46 pages)


        2118                                Disc #3, CD 6- 346- part 42(52 pages)

        2119                                Disc #3, CD 6- 346- part 45(21 pages)


        2120                                Youtube Videos previously produced by Defendant in discovery to Government




                                                                                               Page   .5"        of   5   Pages
